OPINIÓN DISIDENTE DEL JUEZ ASOCIADO
SE. DEL TOSO.
Opino que debe confirmarse la nota recurrida. La juris-prudencia sobre la materia admite que en casos de esta natu-raleza el registrador tiene facultades discrecionales, y a mi juicio, las ejercitó debidamente al exigir para variar la me-dida de la finca, no ya la simple manifestación de la parte interesada hedía en la escritura de agrupación, acerca de que se había practicado una mensura por un geómetra, con citación de los colindantes, sino la mensura misma.